Order entered December 4, 2014




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                    No. 05-14-01503-CV

                           IN THE INTEREST OF A.J., A CHILD

                      On Appeal from the 302nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-11-03913

                                          ORDER
       Because appellant is seeking to recuse the trial court judge and not a justice from this

Court, we DENY appellant’s November 25, 2014 motion to recuse. See Tex. R. Civ. P. 18a;

TEX. R. APP. P. 16.3(a).


                                                    /s/   CRAIG STODDART
                                                          JUSTICE